Citation Nr: 0932672	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to helpless child benefits on behalf of the 
Veteran's son on the basis of permanent incapacity for self-
support before he reached the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.  He died in January 1998.  This claim is 
brought by the Veteran's surviving spouse on behalf of their 
child (herein "EW").

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  However, the claim comes before the 
Board on appeal from the Winston-Salem, North Carolina VARO.


FINDINGS OF FACT

1.  The individual for whom benefits are sought, EW, son of 
the Veteran, was born in August 1981; his 18th birthday was 
in August 1999.

2.  EW has not been shown to have been permanently incapable 
of self-support by reason of a mental or physical condition 
prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on 
behalf of EW on the basis of permanent incapacity for self-
support before he reached the age of 18 have not been met.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in May 2006.  VA 
has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision, insofar as the RO 
contacted and received records from Caldwell Opportunities.  
Because this case concerns the claimed permanent incapacity 
for self-support before EW reached the age of 18, it is not a 
case for which a VA examination of any type is "necessary" 
under 38 U.S.C.A. § 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
II.  Entitlement to helpless child benefits

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

The appellant contends that EW became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render him a child of the Veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  The record 
indicates that EW was born in August 1981, and his 18th 
birthday was in August 1999.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration. 

First, the fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  38 C.F.R. § 3.356(b)(1).

Second, a child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  38 C.F.R. § 3.356(b)(2).

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3).

Finally, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

In an April 2006 statement, the appellant asserted that EW 
was unemployable and totally dependent on her for support.  
She noted that he had substantial hearing loss in both ears, 
very high cholesterol, gastroesophageal reflux disease 
(GERD), an ulcer of the esophagus, a gastric ulcer, a pylori 
infection, and very high blood pressure.  In a June 2006 
statement, she indicated that he had graduated from high 
school with a certificate instead of a high school diploma, 
after taking special classes.  She also stated that he had 
been employed by Caldwell Opportunities, an organization 
which employed disabled individuals, for one year but had no 
other employment.

The claims file includes private audiological evaluations 
dated from May 1992 to January 1998.  Notably, a December 
1994 evaluation revealed that EW had profound sensorineural 
hearing loss in the right ear and mild-to-moderate 
sensorineural hearing loss in the left ear.  

The record also includes vocational reports from Caldwell 
Opportunities, dated from July 2000 through September 2003.  

The initial report, from July to August of 2000 (when EW was 
18 years old) indicates that EW was planning to return to 
school in the fall and had bilateral sensory hearing loss 
(moderate loss in the left ear and profound loss in the 
right).  His assets included being friendly and cooperative, 
staying on task, having good work habits and behaviors, 
getting along well with others, having no problems learning 
multi-step jobs with a combination of hands-on and verbal 
instructions, and planning on completing high school.  His 
liabilities included production at 24 percent for shop 
laborer tasks and 15 percent for assembly tasks, attendance 
at 85 percent, hearing problems that caused him to not always 
hear instructions, not indicating that he was not hearing 
instructions, transportation (no license and dependent on 
others), lack of work history, and poor job-seeking skills.  
He was planning on returning to high school and hoping to do 
some type of masonry work.  

Several tests were performed at that time.  Notably, EW's 
emotional function on an observational emotional inventory 
study was 67, as compared to a normal 80 for the general 
population; a score over 66 was noted to indicate that 
emotional problems producing any significant degree of social 
or work dysfunction were rare.  A work habits rating sheet 
study revealed a score of 23, indicating that work habits 
were within the marginal range of behaviors acceptable for 
competitive employers.  On a sample application, EW supplied 
his date, name, birth date, and highest grade completed at 
school, but he was unable to provide his address, references, 
or work experience.  On spatial visualization ability 
testing, his score placed him in the 20th percentile rank 
(low average), while the number of errors placed him at the 
95th percentile rank (high).  When rated for capacity for 
physical effort and "the presence of neuro-muscular system 
necessary for various activities," EW was rated as having 
"No Limitations."  

In summary, it was noted that EW showed "the potential to 
become a good worker," with a positive attitude and good 
social skills which would help him in many settings.  
Concerns were expressed about his physical condition, since 
he was "quite out of shape for such a young man" and 
overweight.  While he appeared to be straining to do his 
work, he always insisted that he was fine.  The other concern 
expressed was with possible noncompliance due to his hearing 
problems, and the assistance of a job coach was recommended.

Subsequent records from Caldwell Opportunities all date from 
June 2001 onwards, after EW's 19th birthday.  A September 
2002 report indicates that he was provided with 15 months of 
work adjustment training and then was discharged, as he moved 
to another county.  It was noted that he became more job-
ready, but was not able to find employment.  Noted 
liabilities from a report dated in June 2003 included 
production at 45 percent for hand packaging jobs, somewhat 
sporadic attendance, lack of a driver's license or vehicle, 
lack of work history, poor job-seeking and job development 
skills, and uncertain vocational goals.  

The most recent evidence of record is a report of evaluation 
by a licensed psychological associate in July 2003.  Testing 
from the Wechsler Adult Intelligence Scale III revealed a 
verbal IQ score of 75 (borderline), a performance IQ score of 
91 (average), and a full scale IQ score of 80 (low average).  
EW met the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV) criteria for borderline intellectual functioning.  Axis I 
diagnoses included dysthymic disorder and reading disorder.  
EW was stronger on tasks requiring nonverbal reasoning and 
mechanical skills and weak on tasks requiring word knowledge 
and verbal reasoning skills.  His academic skills were in the 
deficient range.  He reported chronic difficulties with mild 
to moderate feelings of depression and anxiety and reported 
some difficulties with social isolation and family concerns.  
It was noted that he likely had limited emotional insight.  
His social isolation was noted to possibly be increasing due 
to his hearing loss and not wearing a hearing aid.  
Recommendations included mental health treatment, a peer 
support group, and maintaining a hearing aid to help reduce 
feelings of social isolation.  The examiner noted that EW 
could benefit from vocational counseling to assist with 
career exploration, and he was "not sure of a job" at the 
present time.  The examiner also indicated that EW would need 
to avoid jobs requiring language skills.

A September 2003 report from Caldwell Opportunities indicates 
that EW was discharged "as he was not job ready due to 
continued substance abuse."

Based on the above evidence, the Board is unable to find that 
EW was permanently incapable of self-support before the age 
of 18.  Prior to that date, he was found to have bilateral 
hearing loss, profound in the right ear, but there is no 
suggestion that such disability, in and of itself, rendered 
him permanently incapable of self-support.  Subsequent 
vocational records indicate that he brought strengths and 
liabilities to the workplace, but all of these records 
reflect that he endeavored to pursue continued employment at 
least until being discharged on the basis of substance abuse 
in 2003, when he was over 20 years old.  The Board finds that 
such is evidence against a finding that the Veteran incapable 
of self-support prior to his turning 18 years old.

The Board has considered the statements of the appellant in 
support of this claim.  Overall, however, the Board finds 
that the evidence of record simply does not establish 
permanent incapacity for self-support before EW reached the 
age of 18 for the reasons described above.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it is denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine of 38 U.S.C.A. § 5107(b) is not applicable here.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to helpless child benefits on behalf of EW on the 
basis of permanent incapacity for self-support before EW 
reached the age of 18 is denied.



__________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


